               IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        STATESVILLE DIVISION
                   CIVIL CASE NO. 5:18-cv-00186-MR


MICHAEL ODELL FAIR,         )
                            )
              Plaintiff,    )
                            )                    MEMORANDUM OF
     vs.                    )                    DECISION AND ORDER
                            )
ALLEN HOUSER,               )
                            )
              Defendant.    )
___________________________ )

       THIS MATTER comes before the Court on Defendant Houser’s Motion

for Summary Judgment [Doc. 30].

I.     PROCEDURAL BACKGROUND

       On November 21, 2018, the Plaintiff Michael Odell Fair, proceeding pro

se, filed this action pursuant to 42 U.S.C. § 1983 alleging the violation of his

civil rights while incarcerated at the Lincoln County Detention Center in

Lincolnton, North Carolina.1 [Doc. 1]. The Plaintiff sued Allen Houser, a

Lieutenant in the Lincoln County Sheriff’s Office, David Carpenter, the former




1
 The Plaintiff has been transferred since his incarceration at the Lincoln County Detention
Center and is now incarcerated at Warren Correctional Institution in Norlina, North
Carolina.


        Case 5:18-cv-00186-MR Document 38 Filed 06/10/20 Page 1 of 11
Sheriff of Lincoln County, and Tim Johnson, a former captain in the Lincoln

County Sheriff’s Office (the “Defendants”). [Id.].

      The Plaintiff purports to bring an Eighth Amendment claim against the

Defendants for deliberate indifference to serious medical needs based on

their refusal to provide him with proper mental health treatment during his

incarceration. [Id. at 3]. Specifically, the Plaintiff claims that he asked to see

a mental health provider for several months and never saw one until he

attempted to kill himself. [Id. at 2]. For his injuries, the Plaintiff alleges that

he was: “traumatized, moral duress, taking from income, family

traumatization, mental alteration, pain, suffering, and duressfulness.” [Id.

(errors in original)]. For relief, the Plaintiff seeks $100,000 in damages and

the dismissal of his state criminal convictions. [Id. at 5].

      On February 13, 2019, the Court determined that the Plaintiff’s

Complaint survived initial review under 28 U.S.C. §§ 1915(e)(2) and 1915A.

[Doc. 10]. The Court ordered the Plaintiff to fill out summons forms so the

U.S. Marshall could effectuate service. [Id]. The Plaintiff filled out the forms

for all three defendants with the address for the Lincoln County Sheriff’s

Office. [Doc. 12-14]. Defendants Carpenter and Johnson, however, no

longer work at the Lincoln County Sheriffs’ Office. [Docs. 13, 14]. As such,




                                        2

        Case 5:18-cv-00186-MR Document 38 Filed 06/10/20 Page 2 of 11
Defendants Carpenter and Johnson still have not been served with the

Complaint.

       On April 9, 2019, Defendant Houser filed an Answer to the Plaintiff’s

Complaint. [Doc. 18]. On October 14, 2019, Defendant Houser filed a

Motion for Summary Judgment. [Doc. 30]. Defendant Houser argues that

his Motion should be granted because the Plaintiff failed to exhaust available

administrative remedies before bringing this suit, there is no evidence to

show that he was deliberately indifferent to the Plaintiff, and he has qualified

immunity to the Plaintiff’s claims. [Doc. 31 at 4-16]. On November 8, 2019,

the Plaintiff responded. [Docs. 33, 35].2 On November 15, 2019, Defendant

Houser replied. [Doc. 36].

       Having been fully briefed, this matter is ripe for disposition.

II.    STANDARD OF REVIEW

       Summary judgment shall be granted “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to


2  On November 8, 2019, the Plaintiff also filed a “Notice of Motion of Urgent
Prayer/Declaration to Honorable Frank D. Whitney.” [Doc. 34]. In that filing, the Plaintiff
complains that the policies and procedures at the Warren Correctional Institution are
making it difficult for him to litigate this matter. [Id. at 1]. He asks the Court to “rectify this
situation immediately within my prosecution to provide the court with an adequate claim
without restraitive interferences within the Department of Public Safety and Warren
Correctional Institution[.]” [Id. at 4 (errors in original)]. Despite his complaints, the Plaintiff
was able to file a full response to Defendant Houser’s Motion for Summary Judgment as
well as several other documents. [Docs. 33, 34, 35, 37]. Moreover, this matter is against
officers at the Lincoln County Detention Center, not the Warren Correctional Institution.
                                                3

         Case 5:18-cv-00186-MR Document 38 Filed 06/10/20 Page 3 of 11
judgment as a matter of law.” Fed. R. Civ. P. 56(a). A factual dispute is

genuine “if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). A fact is material only if it might affect the outcome of the suit under

governing law. Id.

      The movant has the “initial responsibility of informing the district court

of the basis for its motion, and identifying those portions of the pleadings,

depositions, answers to interrogatories, and admissions on file, together with

the affidavits, if any, which it believes demonstrate the absence of a genuine

issue of material fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)

(internal citations omitted).

      Once this initial burden is met, the burden shifts to the nonmoving

party. The nonmoving party “must set forth specific facts showing that there

is a genuine issue for trial.” Id. at 322 n.3. The nonmoving party may not

rely upon mere allegations or denials of allegations in his pleadings to defeat

a motion for summary judgment. Id. at 324. Rather, the nonmoving party

must oppose a proper summary judgment motion with citation to

“depositions, documents, electronically stored information, affidavits or

declarations, stipulations …, admissions, interrogatory answers, or other

materials” in the record. See id.; Fed. R. Civ. P. 56(c)(1)(a). The nonmoving


                                       4

        Case 5:18-cv-00186-MR Document 38 Filed 06/10/20 Page 4 of 11
party must present sufficient evidence from which “a reasonable jury could

return a verdict for the nonmoving party.” Anderson, 477 U.S. at 248; accord

Sylvia Dev. Corp. v. Calvert County, Md., 48 F.3d 810, 818 (4th Cir. 1995).

       When ruling on a summary judgment motion, a court must view the

evidence and any inferences from the evidence in the light most favorable to

the nonmoving party. Anderson, 477 U.S. at 255. “‘Where the record taken

as a whole could not lead a rational trier of fact to find for the nonmoving

party, there is no genuine issue for trial.’” Ricci v. DeStefano, 129 S. Ct.

2658, 2677 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574,

587 (1986)).

III.   DISCUSSION

       Defendant Houser claims that the Plaintiff failed to exhaust his

administrative remedies because he did not complete the procedures laid

out in the Lincoln County Detention Center’s grievance policy before filing

this action. [Doc. 31 at 1]. As such, Defendant Houser asserts that the

Plaintiff’s Complaint should be dismissed pursuant to the Prison Litigation

Reform Act (“PLRA”). [Id. at 4-7 (citing 42 U.S.C. § 1997(a))].

       The PLRA states that “[n]o action shall be brought with respect to

prison conditions under section 1983 of this title, or any other Federal law,

by a prisoner confined in any jail, prison, or other correctional facility until


                                       5

        Case 5:18-cv-00186-MR Document 38 Filed 06/10/20 Page 5 of 11
such administrative remedies as are available are exhausted.” 42 U.S.C. §

1997(a). In Jones v. Bock, 549 U.S. 199 (2007), the Supreme Court stated

that “[t]here is no question that exhaustion is mandatory under the PLRA and

that unexhausted claims cannot be brought in court.” Id. at 211 (citing Porter,

534 U.S. at 524). The Supreme Court has highlighted that the exhaustion of

administrative remedies must occur before a civil action is commenced.

Porter v. Nussle, 534 U.S. 516 (2002). For example, a prisoner may not

exhaust his administrative remedies during the pendency of a Section 1983

action. See Germain v. Shearin, 653 Fed. Appx. 231, 234 (4th Cir. 2016);

French v. Warden, 442 F. App’x 845, 846 (4th Cir. 2011). In Anderson v.

XYZ Correctional Health Servs., 407 F.3d 674, 683 (4th Cir. 2005), the

Fourth Circuit determined that:

            [A]n inmate's failure to exhaust administrative
            remedies is an affirmative defense to be pleaded and
            proven by the defendant. That exhaustion is an
            affirmative defense, however, does not preclude the
            district court from dismissing a complaint where the
            failure to exhaust is apparent from the face of the
            complaint, nor does it preclude the district court from
            inquiring on its own motion into whether the inmate
            exhausted all administrative remedies.

      Here, the Plaintiff acknowledges that the Lincoln County Detention

Center has a written policy concerning inmate grievances. [Doc. 31-3 at 8-

9; Doc. 31-7 at 2]. That policy is explained to inmates upon arrival at the


                                      6

       Case 5:18-cv-00186-MR Document 38 Filed 06/10/20 Page 6 of 11
facility and is distributed in the inmate handbook provided to all inmates.

[Doc. 31-5 at 3; Doc. 31-7 at 2; Doc. 31-9 at 2]. Under that policy, inmates

should first try to resolve grievances with detention staff informally. [Doc. 31-

9 at 2]. If an inmate is dissatisfied with the resolution from the detention staff,

he or she may use the kiosk machines at the facility to file a formal grievance.

[Id. at 2]. If the inmate is still dissatisfied with the resolution of the formal

grievance, he or she may file an appeal to the Detention Administrator or the

Sheriff. [Id.; Doc. 31-7 at 2]. The inmate will receive a written response to

his or her appeal, which constitutes the end of the grievance process at the

Detention Center. [Doc. 31-9 at 3].

      Here, Defendant Houser has provided a declaration regarding the

Plaintiff’s grievances. [Doc. 31-5]. According to the declaration, the Plaintiff

filed 443 grievances during his incarceration at the Lincoln County Detention

Center between 2013 and 2018. [Doc. 31-5 at 4].3 Those 443 grievances

included several requests to see mental health professionals. [Doc. 31-11

at 48 (Dec. 6, 2016), 49 (Dec. 7, 2016), 49 (Dec. 8, 2016), 4 (Dec. 28, 2016),

50 (Dec. 29, 2016), 13 (Feb. 24, 2017), 14 (Feb. 24, 2017), 50 (Feb. 24,


3  The Plaintiff claims that he filed 444 requests during his incarceration at the Lincoln
County Detention Center. [Doc. 35 at 4]. The Detention Centers’ records, however, show
that the Plaintiff filed 443 grievances during that time. Moreover, the Plaintiff himself
asserts that he filed 271 grievances between 2013 and 2017 and 172 grievances in 2018,
which totals 443 grievances. [Doc. 35 at 4]. Regardless, any difference in the number of
filed grievances is immaterial to the issues here.
                                            7

        Case 5:18-cv-00186-MR Document 38 Filed 06/10/20 Page 7 of 11
2017), 51 (Mar. 3, 2017), 51 (Mar. 5, 2017), 55 (Mar. 9, 2017), 46-47 (Mar.

11, 2017), 51 (Mar. 21, 2017), 47 (June 20, 2017), 7 (June 20, 2017), 8 (June

26, 2017); Doc. 31-12 at 28 (June 8, 2018), 30 (July 18, 2018), 30 (Aug. 4,

2018), 28 (Aug. 18, 2018), 31 (Nov. 7, 2018)]. The Detention Center’s record

of the Plaintiff’s grievances shows that he did not appeal the denial of any of

his grievances.    [Doc. 31-11, 31-12].     Defendant Houser’s declaration

confirms that the Plaintiff “never filed an appeal over the alleged denial to

allow him to see mental health.” [Doc. 31-5 at 4].

      The Plaintiff, however, claims that he did “exhaust the grievance

procedure for 6 of 59 request # 79590, 8 of 59 request #80010, 45 of 59

request # 72813, etc.” [Doc. 33-1 at 6]. The Detention Center’s records,

however, show that the Plaintiff never appealed the denial of those

grievances. [Doc. 31-11; 31-12].

      The Plaintiff filed grievance #79590 on June 20, 2017, asking to “TALK

SOMEONE ABOUT MY THOUGHTS AND FEELINGS.” [Doc. 31-11 at 7

(errors in original)]. On June 21, 2017, detention staff responded that they

would “send this grievance to medical.” [Id.]. As such, there was no denial

of this grievance for the Plaintiff to appeal. Even if the detention staff’s

resolution constituted a denial of the Plaintiff’s grievance, the Plaintiff has

provided no evidence from which a reasonable jury could conclude that he


                                      8

       Case 5:18-cv-00186-MR Document 38 Filed 06/10/20 Page 8 of 11
appealed that denial. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

(1986). As such, there is no genuine issue of material fact as to whether the

Plaintiff has exhausted his administrative remedies with regard to that

grievance.

      The Plaintiff filed grievance #80010 on June 26, 2017, stating that “I

HAVENT ATE FOR 3 DAYS AND I STAB MYSELF I GOT BLOOD ALL

OVER THE WINDOW AND NO ONE HAS GAVE ME ANY MEDICAL

ATTENTION BECAUSED YOU AND YOUR STAFF DONT CARE ABOUT

MY LIFE[.]” [Doc. 31-11 at 9 (errors in original)]. On June 28, 2017, the

detention staff responded that “[i]t is an untrue statement about you not

eating for 3 days and you did not stab yourself.” [Id.]. While the response

from the detention staff could be characterized as a denial of the Plaintiff’s

request for medical attention, the Plaintiff has provided no evidence from

which a reasonable jury could conclude that the Plaintiff appealed that denial.

Anderson, 477 U.S. at 248. As such, there is no genuine issue of material

fact as to whether the Plaintiff has exhausted his administrative remedies

with regard to that grievance.

      The Plaintiff filed grievance #72813 on March 11, 2017, asking to be

             EVAULATED BY MR. JACK DUE TO COURT
             FACTUAL  DOCUMENTATION    AND   WITH
             REQUESTS   SENT  TO   MEDICAL  FIRST
             FOLLOWING PROTOCOL MR. JACK IS STILL
                                      9

       Case 5:18-cv-00186-MR Document 38 Filed 06/10/20 Page 9 of 11
              ENORING ME AND THE MEDICAL NOTIFING MY
              REQUEST TO SEE HIM. I NEED THE
              EXAMINATION   TO   SUPPORT   BEHAVIOR
              EFFECTIVITY AS THE NEAREST CONVIENCE
              MAY SOMEONE DEMMAND HIM TO SEE ME
              BRIEFLY.

[Doc. 31-11 at 47 (errors in original)]. On March 13, 2017, detention staff

responded that

              [m]edical gives your request to mental health. You
              have been seen by mental health and you have gone
              to the drug classes. Your attorney hasn't gotten in
              touch with medical nor mental health about you
              needed an evaluation. A court ordered evaluation is
              exactly that, court ordered and we have not been
              notified. If you would like to be seen and started on
              medication, please let medical know.

[Id.]. While the response from the detention staff could be characterized as

a denial of the Plaintiff’s request for medical attention, the Plaintiff has

provided no evidence from which a reasonable jury could conclude that the

Plaintiff appealed that denial. Anderson, 477 U.S. at 248.4 As such, there is

no genuine issue of material fact as to whether the Plaintiff has exhausted

his administrative remedies with regard to that grievance.

       Because the Plaintiff never appealed the alleged denials of his

requests to see mental health experts, the Plaintiff failed to exhaust his



4 Moreover, the Plaintiff’s grievance seems to be directed at the medical staff’s refusal to
treat him, rather than any denial of medical treatment by Defendant Houser.
                                            10

        Case 5:18-cv-00186-MR Document 38 Filed 06/10/20 Page 10 of 11
administrative remedies with regard to his claim. Jones v. Bock, 549 U.S.

199, 211 (2007). Accordingly, Defendant Houser’s Motion for Summary

Judgment will be granted and the Plaintiff’s claim against Defendant Houser

will be dismissed without prejudice. Dillard v. Anderson, No. 2:13-CV-31-

FDW, 2010 WL 9553022, at *2 n.2 (W.D.N.C. Sept. 6, 2010) (Whitney, C.J.).

(“A dismissal for failure to exhaust administrative remedies is without

prejudice.”).

                                  ORDER

      IT IS, THEREFORE, ORDERED that Defendant Houser’s Motion for

Summary Judgment [Doc. 30] is GRANTED and the Plaintiff’s claim against

Defendant Houser is hereby DISMISSED WITHOUT PREJUDICE.

      IT IS FURTHER ORDERED that the Plaintiff shall have fourteen (14)

days from the entry of this Order to file a response showing good cause why

Defendants Carpenter and Johnson should not be dismissed from this

action. Failure to timely comply with this Order will result in the dismissal of

Defendants Carpenter and Johnson from this action without prejudice.

      IT IS SO ORDERED.

                                  Signed: June 10, 2020




                                        11

       Case 5:18-cv-00186-MR Document 38 Filed 06/10/20 Page 11 of 11
